Case 19-18585-MAM Doc 78-1 Filed 02/20/20 Page 1of1

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (the
“Second Amendment”) is made and entered into as of February 20, 2020, by and between 1400
CHAPMAN, LLC, a Texas limited liability company (the “Purchaser”), and MERIDIAN MARINA &
YACHT CLUB OF PALM CITY LLC, a Florida limited liability company (“Seller”).

WHEREAS, Seller and Purchaser are the parties to that certain Purchase and Sale Agreement dated
November 25, 2019 (the “Agreement”), with respect the Property described in such Agreement.

WHEREAS, Seller and Purchaser executed and exchanged an Amendment To Purchase and Sale
Agreement (the “Amendment”) dated January 15, 2020 incorporating same into the Agreement.

WHEREAS, the parties desire to amend the Agreement in certain respects as set forth below.

NOW THEREFORE, in consideration of the execution and delivery of this Second Amendment
and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the parties hereby agree as follows:

1. The recitals set forth above are true and correct in all respects and are incorporated herein
by this reference.

2 In the event the terms of the Agreement and this Second Amendment are in conflict, the
terms of this Second Amendment shall prevail. Any terms not specifically defined herein shall have the
same meaning as set forth in the Agreement.

3: Due Diligence Period shall mean the period of time ending at 5:00 pm eastern on April 30,
2020.

4. The Agreement and the Amendment shall be construed in accordance with Florida law.
The Agreement hereby remains unchanged and in full force and effect except as modified hereby.

IN WITNESS WHEREOF, this Amendment has been duly executed on the day and date first set
forth above.

 

SELLER: PURCHASER:

MERIDIAN MARINA & YACHT CLUB OF 1400 CHAPMAN, LLC, a Texas limited liability
PALM CITY LLC, a Florida limited liability company

company 4
. LE

By: LAA Brian W. McMackin, President
Timothy Mullen, Managing Member

   
 
 

 

 

 

 

 
